 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY CLARK,                               Case No. CV 20-07084 AB (RAO)
12                       Petitioner,              ORDER ACCEPTING FINDINGS,
                                                  CONCLUSIONS, AND
13          v.                                    RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
14   JOSIE GASTELO,                               JUDGE
15                       Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18   records and files herein, the Magistrate Judge’s Report and Recommendation
19   (“Report”), and Petitioner’s objections to the Report. The Court has further engaged
20   in a de novo review of those portions of the Report and Recommendation issued on
21   April 16, 2021, to which Petitioner has objected. The Court hereby accepts and
22   adopts the findings, conclusions, and recommendations of the Magistrate Judge.
23          IT IS ORDERED that the Petition is denied, and Judgment shall be entered
24   dismissing this action with prejudice.
25   DATED: June 30, 2021
26
                                              ANDRÉ BIROTTE JR.
27                                            UNITED STATES DISTRICT JUDGE
28
